UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6185


RHONDA K. JONES,

                Plaintiff ─ Appellant,

          v.

A. J. CATOGGIA, OFC; RICHMOND POLICE,

                Defendants ─ Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:10-cv-1042-AJT-TRJ)


Submitted:   June 16, 2011                   Decided:   June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rhonda K. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rhonda K. Jones seeks to appeal the district court’s

order dismissing her 42 U.S.C. § 1983 (2006) and state law tort

claims.   We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).             “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on   January   3,   2011.   The   notice   of   appeal   was   filed   on

February 7, 2011.     Because Jones failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               DISMISSED




                                   2